DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two sets of claims submitted on 27 MARCH 2019.  The claim set considered are the claims with status identifiers.  Claims 1-29 are pending and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 MARCH 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  In the last line of Claim 13, there is an erroneous apostrophe (‘) between sealing and member.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 7, in the instance of ‘the reagent’; it is unclear to the Examiner if ‘the reagent’ is the reagent in the second storage section in Claim 6 or the reagent in the first storage section in Claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 15-19, 21-25 and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE, US Publication No. 2012/0266664 A1.
Applicant’s invention is drawn towards a device, a detection sensor. 
Regarding Claim 1, the LEE discloses a detection sensor, abstract, Figure 1-3, [0034], sensor 100, comprising: a first member, Figure 1, [0034], main body 200, comprising a first channel portion, Figure 2, [0063], channel 510, comprising a first storage section, Figure 2, [0034], chamber 211, which stores a reagent which is fed to a detecting element, Figure 2, [0069], sensor 400, that detects a detection object contained in a sample, [0011, 0053, 0054]; and a second member, Figure 1, [0034], cover 300, comprising a second channel portion, Figure 1, [0046], opening 350, which is movable relative to the first member, Figure 1, cover and main body can be taken apart from each other as seen in the figures, the first member and the second member being joined with each other and forming a joined channel in which the first channel portion and the second channel portion communicate with each other, Figure 1 and 2, [0035, 0036, 0046], joined together and communicate with each other when valves are opened and controls fluid flow. 
Additional Disclosures Included are: Claim 2: wherein the detection sensor according to claim 1, wherein the first member and the second member are connectable to and separable from each other, Figure 1-3, separated view, in Figure 3, alignment when connectable.; Claim 3: wherein the detection sensor according to claim 1, wherein the detecting element is located in one of the first channel portion and the second channel portion, Figure 2, [0045, 0060, 0069], sensor 400 is located in channel portion 510.; Claim 4: wherein the detection sensor according to claim 1, wherein the reagent comprises a first reagent and a second reagent which differs from the first reagent, Figure 2, [0034, 0051], chamber may container different sample form other chambers, the first storage section of the first member comprises a first region which stores the first reagent, Claim 5: wherein the detection sensor according to claim 4, wherein a gas is present in a part of the joined channel that lies between the first reagent and the second reagent, [0035, 0040], air.; Claim 15: wherein the detection sensor according to claim 1, wherein at least one of the first member and the second member further comprises a feeding section which can be connected to the joined channel to feed the sample to the detecting element, [0035-0040], Figure 1, liquid controller 310 includes valves and pump for controlling flow  in and out of device.; Claim 16: wherein the detection sensor according to claim 15, wherein the feeding section comprises a first opening opposed to the detecting element, a second opening facing outward, and a sample feeding channel through which the sample can travel from the first opening to the second opening, Figure 3, [0046-0047, 0067].; Claim 17: wherein the detection sensor according to claim 16, wherein the feeding section further comprises a lid body which can open and close the first opening or the second opening, [0035], valves, Figure 1-3.; Claim 18: wherein the detection sensor according to claim 1, further comprising: a used reagent storage section which stores the reagent and the sample that have been fed to the detecting element, Figure 1-3, [0034, 0036], chamber 220.; and Claim 19: wherein the detection sensor according to claim 18, wherein the used reagent storage section is located downstream from the detecting element in a direction in which the reagent flows, Figure 1-3. 
Applicant’s invention is drawn towards a device, a sensor device. 
Regarding Claim 21, the reference LEE discloses a sensor device, abstract, Figure 1-3, [0034], sensor device 100, comprising: a detection sensor according to claim 1, see Rejection to 
Additional Disclosures Included are: Claim 22: wherein the sensor device according to claim 21, further comprising: a fluid feeding section capable of introducing a fluid into the joined channel of the detection sensor, [0035-0040], liquid controller 310 including valves 321-324, pumps.; Claim 23: wherein the sensor device according to claim 22, further comprising: a fluid sucking section capable of sucking in a fluid from the joined channel of the detection sensor, [0035-0037], liquid controller 310 including valves 321-324, pumps, negative and positive, 330 and 335.; and Claim 24: wherein the sensor device according to claim 23, further comprising: a control section capable of controlling the fluid feeding section and the fluid sucking section, [0035, 0039, 0040], liquid controller 310.
Applicant’s invention is drawn towards a device, a detection sensor kit. 
Regarding Claim 25
Applicant’s invention is drawn towards a method. 
Regarding Claim 27, the reference LEE discloses a method of producing the detection sensor according to claim 1, comprising: a step of imparting relative movement to the first member and the second member, Figure 1 and 3, main body 200 and cover are aligned and put together, and forming a joined channel in which the first channel portion and the second channel portion communicate with each other, Figure 3, [0043-0047], main body 200 and cover 300 are joined together and a seal in in-between the two forming the device.
Applicant’s invention is drawn towards a method. 
Regarding Claim 28, the reference LEE discloses wherein the detection method, [0003, 0011], comprising: a step of preparing a detection sensor, Figure 1-3, comprising a first member, Figure 1, [0034], main body 200, comprising a first channel portion comprising a first storage section which stores a reagent, Figure 2, [0034, 0035], chamber 211 and channel 510, a which is fed to a detecting element, Figure 2, [0034-0040], sensor 400, that detects a detection object contained in a sample, and a second member, Figure 1, [0034], cover 300, comprising a second channel portion, Figure 1, [0046], openings 350, which is movable relative to the first member, Figure 1, cover and main body can be taken apart from each other as seen in the figure; a step of joining the first member and the second member of the detection sensor with each other, Figure 3, [0047], main body 200 and cover 300 are joined together and a seal in in-between the two forming the device, and forming a joined channel in which the first channel portion and the second channel portion communicate with each other, Figure 2 and 3, [0043] ; a step of mounting the detection sensor in a measurement portion, [0045, 0050]; a step of introducing a fluid into the joined channel of the detection sensor, [0035, 0089, 0090]; a step of feeding the reagent to the detecting element, 
Additional Disclosure Included is: Claim 29: wherein the detection method according to claim 28, wherein, in the step of feeding the sample, the sample is fed to a location downstream from the detecting element in a direction in which the reagent flows, [0035-0040, 0089, 0090], further comprising a step of causing the sample to flow upstream in the direction in which reagent flows so as to be in contact with the detecting element, [0035-0040].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over LEE, US Publication No. 2012/0266664 A1, and further in view of YAMAMOTO, JP 2009-233532, submitted on the Information Disclosure Statement on 27 MARCH 2019, Foreign Patent Documents Cite No. 3.
An English machine translation of the abstract, description and claims was obtained from https://worldwide.espacenet.com and has been used as the basis of the rejection below.  A translation of the abstract, description and claims have been included with this Office Action and cited on the PTO-892.
Regarding Claim 6, the LEE reference discloses the claimed invention, but is silent in regards to wherein the second member comprises, in the second channel portion, a second storage section which stores a reagent which is fed to the device. 
The YAMAMOTO discloses a detection kit device, [0001], Figure 1, comprising: a first member comprising a first channel portion, [0002], Figure 1, comprising a first storage section which stores a reagent which is fed to a detecting element that detects a detection object contained in a sample, [0011, 0013];  and a second member comprising a second channel portion, Figure 2, port 7c, [0037], which is movable relative to the first member, wherein the first member and the 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the LEE reference so that the second member comprises, in the second channel portion, a second storage section which stores a reagent which is fed to the device as taught in YAMAOTO, [0062], to manually supply the reagent, quickly and reliably, [0062, 0063].  
Additional Disclosures Included are: Claim 7: wherein the detection sensor according to claim 6, wherein the reagent comprises a third reagent and a fourth reagent which differs from the third reagent, the second storage section of the second member comprises a third region which stores the third reagent and a fourth region which stores the fourth reagent, and the first channel portion of the first member is connected to the third region and the fourth region of the second storage section, [0020] plurality of sets of liquid storage chamber and liquid supply port corresponding to chamber provided on device main body, liquid are in parallel and can be different.; Claim 8: wherein the detection sensor according to claim 7, wherein a gas is present in a part of the joined channel that lies between the third reagent and the fourth reagent, [0011].; Claim 12: wherein the detection sensor according to claim 6, wherein a second member further comprises a second sealing member capable of hermetically closing the second storage section, the first member further comprises a second unsealing member capable of unsealing the second sealing member, and the joined channel in which the first channel portion and the second channel portion communicate with each other is formed by unsealing the second sealing member by the Claim 13: wherein the detection sensor according to claim 12, wherein the second unsealing member is capable of heating the second sealing member so that a temperature of the second sealing member can be raised to a level equal to or higher than a melting temperature of the second sealing member, [0020, 0021, 0027, 0086].; and Claim 14: wherein the detection sensor according to claim 12, wherein the second unsealing member is capable of piercing the second sealing member, [0014, 0020, 0085].
Regarding Claim 9, the LEE reference above discloses the claimed invention, but is silent in regards to wherein the detection sensor kit further comprising: a first sealing member which hermetically closes the first channel portion, Figure 1, [0047], sealing member 360; and a first unsealing member which unseals the first sealing member, wherein, in the joined state, the first sealing member is unsealed by the first unsealing member and forms the joined channel.
The LEE reference discloses a first sealing member which hermetically closes the first channel portion, Figure 1, [0047], sealing member 360. 
The YAMAMOTO discloses a detection kit device, [0001], Figure 1, comprising: a first member comprising a first channel portion, [0002], Figure 1, comprising a first storage section which stores a reagent which is fed to a detecting element that detects a detection object contained in a sample, [0011, 0013];  and a second member comprising a second channel portion, Figure 2, port 7c, [0037], which is movable relative to the first member, wherein the first member and the second member are held in a joined state, Figure 1, a joined channel in which the first channel portion  and the second channel portion communicate with each other is formed, Figure 1, opening 2a and port 7c communicate when together; a first sealing member, [0014, 0085]; and  a first unsealing member, Figure 2, [0037], convex portion 7b or [0085], Figure 6, convex portion 2c,  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the LEE reference with a first unsealing member taught by YAMAMOTO to prevent any liquid leaking during storage or transportation, YAMAMOTO [0014].
Additional Disclosures Included are: Claim 10: wherein the detection sensor according to claim 9, wherein the first unsealing member is capable of heating the first sealing member so that a temperature of the first sealing member can be raised to a level equal to or higher than a melting temperature of the first sealing member, [0021, 0027, 0086].; and Claim 11: wherein the detection sensor according to claim 9, wherein the first unsealing member is capable of piercing the first sealing member, [0014, 0085].
Regarding Claim 26, the LEE reference above discloses the claimed invention, but is silent in regards to wherein the detection sensor kit further comprising: a first sealing member which hermetically closes the first channel portion, Figure 1, [0047], sealing member 360; and a first unsealing member which unseals the first sealing member, wherein, in the joined state, the first sealing member is unsealed by the first unsealing member and forms the joined channel.
The LEE reference discloses a first sealing member which hermetically closes the first channel portion, Figure 1, [0047], sealing member 360. 
The YAMAMOTO discloses a detection kit device, [0001], Figure 1, comprising: a first member comprising a first channel portion, [0002], Figure 1, comprising a first storage section which stores a reagent which is fed to a detecting element that detects a detection object contained in a sample, [0011, 0013];  and a second member comprising a second channel portion, Figure 2, port 7c, [0037], which is movable relative to the first member, wherein the first member and the 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the LEE reference with a first unsealing member taught by YAMAMOTO to prevent any liquid leaking during storage or transportation, YAMAMOTO  [0014].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over LEE, US Publication No. 2012/0266664 A1, and further in view of ISHIGE, WO 2014/069551 A1, submitted on the Information Disclosure Statement on 27 MARCH 2019, Foreign Patent Documents Cite No. 4. 
An English machine translation of the description and claims was obtained from https://worldwide.espacenet.com and has been used as the basis of the rejection below.  A translation of the description and claims have been included with this Office Action and cited on the PTO-892.
Regarding Claim 20, the LEE reference discloses the claimed invention, but is silent in regards to wherein the used reagent storage section comprises an absorber capable of absorbing the sample or the reagent in storage.
The ISHIGE reference discloses a detection sensor, [0001, 0022], Figure 1, sensor chip 3001, comprising: a first member comprising a first channel portion, Figure 1, [0022], any flow path 3024-3029, comprising a first storage section, Figure 1, [0022], holding unit 3016, which stores a reagent which is fed to a detecting element, Figure 1, [0022], measuring unit 3017, that 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the LEE reference so that the used reagent storage section includes an absorber capable of absorbing the sample or the reagent in storage to prevent backflow of liquid, ISHIGE  [0035].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797